Citation Nr: 1707066	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  10-22 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hepatitis C. 

2.  Entitlement to a compensable evaluation prior to June 5, 2012, an evaluation in excess of 10 percent from June 5, 2012, to February 26, 2016, and an evaluation in excess of 20 percent evaluation thereafter, for residuals of excision of plantar warts of the right foot.


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


WITNESS AT HEARING ON APPEAL

The Veteran


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1971.

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In an August 2012 rating decision, an increased rating of 10 percent was assigned, effective June 5, 2012, and in a May 2016 rating decision the evaluation was increased to 20 percent effective February 26, 2016.  However, as this rating is less than the maximum benefit available, the appeal is still pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran was afforded a Board hearing in February 2014.  However, technical problems did not allow a transcript of those proceedings to be prepared.  In January 2015, the Veteran was afforded another Board hearing before the undersigned.  A transcript of the proceeding has been associated with the record.

The issue of entitlement to service connection for hepatitis C is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Residuals of excision of plantar warts of the right foot are productive of a moderately severe foot injury.


CONCLUSION OF LAW

The criteria for 20 percent evaluation, but no higher, for the service-connected residuals of excision of plantar warts of the right foot have been met for the entire appeal period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.14, 4.21, 4.20, 4.71a, 4.118, Diagnostic Codes 5284, 7804-7899 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA applies to the claim for an increased evaluation for residuals of excision of plantar warts of the right foot.  

The RO provided pre-adjudication VCAA notice by a letter dated in February 2009.  The Veteran was notified of the evidence needed to substantiate the claim for an increased rating, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, Social Security Administration (SSA) records, and lay statements have been associated with the record.  

The Veteran was afforded VA examinations in July 2009, June 2012, and February 2016.  As the examinations included reviews of the pertinent medical history, clinical findings, and diagnoses, and were supported by medical rationale, the Board finds that the examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Further, the Veteran has not reported that his right foot condition has worsened since his last examination nor does the evidence show that it underwent a material change to require a re-examination under 38 C.F.R. § 3.327 (2016).

In January 2015, the Veteran testified at a Board hearing.  Neither the Veteran nor his representative have identified any prejudice in the conduct of the hearing, and the record reflects that the undersigned Veterans Law Judge (VLJ) identified the issue on appeal, elicited testimony on the elements necessary to substantiate the appeal, and sought to identify any further necessary development to substantiate the claim.  These actions satisfied the duties a VLJ has to explain fully the issue and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

In March 2015, the Board remanded the Veteran's claim to provide him with a VA examination to determine the current severity of residuals of excision of the plantar warts of the right foot and to obtain the most recent treatment records.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

II.  Disability Rating Principles 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule) found in 38 C.F.R. Part 4.  

The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one Diagnostic Code is duplicative of or overlapping with the symptomatology justifying an evaluation under another Diagnostic Code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

Any reasonable doubt regarding a degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Prior to February 26, 2016, the Veteran's residuals of excision of right foot plantar warts were rated by analogy by the RO under Diagnostic Codes 7899-7804.  38 C.F.R. § 4.118.  Hyphenated Diagnostic Codes are used when a rating under one code requires use of an additional Diagnostic Code to identify the basis for the rating assigned.  38 C.F.R. § 4.27.  Diagnostic Code 7899 is used to identify unlisted skin disabilities.  38 C.F.R. § 4.118.  Diagnostic Code 7804 refers to scars that are unstable or painful.  Id.  On February 26, 2016, the RO evaluated the Veteran's right foot disability under Diagnostic Code 5284.  38 C.F.R. § 4.71a.  Diagnostic Code 5284 refers to other foot injuries.  Id.  

During the pendency of the Veteran's appeal, VA promulgated new regulations for the evaluation of the skin in 2008 and 2012.  38 C.F.R. § 4.118.  Regarding the 2012 regulatory changes, the Board notes that the Veteran was not advised of these changes.  Id.  However, as the 2012 regulatory changes involve only a correction to the applicability date in the regulation, and do not involve any substantive changes, the Board finds that the Veteran is not prejudiced by the lack of notice of this change.  Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993).  The Board will now address each regulation change separately. 

The Board acknowledges that the criteria for rating scars were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805).  The amendment applies to all applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708-54710 (Sept. 23, 2008); see also 38 C.F.R. § 4.118.  The Veteran's claim for benefits was filed prior to October 23, 2008.  

However, the introductory paragraph to 38 C.F.R. § 4.118 notes that a veteran who is VA rated under Diagnostic Codes 7800, 7801, 7802, 7803, 7804, or 7805 before October 23, 2008, can request review under Diagnostic Codes 7800, 7801, 7802, 7804, and 7805, irrespective of whether the veteran's disability has increased since the last review.  The Veteran contends that he is entitled to a higher rating.  While this disability has been rated under Diagnostic Code 7804, the Board must also consider whether an increased evaluation would be in order under other relevant diagnostic codes.  As such, the Board construes the Veteran's contentions as a request for review pursuant to the change to the rating criteria. 

According to VAOPGCPREC 7-2003 (Nov. 19, 2003), in Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the United States Court of Appeals for the Federal Circuit (Federal Circuit) overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts with the precedents of the United States Supreme Court (Supreme Court) and the Federal Circuit.  Karnas is inconsistent with Supreme Court and the Federal Circuit precedent insofar as Karnas provides that, when a statute or regulation changes while a claim is pending before VA or a court, whichever version of the statute or regulation is most favorable to the claimant will govern unless the statute or regulation clearly specifies otherwise.  Accordingly, the rule adopted in Karnas no longer applies in determining whether a new statute or regulation applies to a pending claim.  Id. 

However, none of the above cases or General Counsel opinions prohibit the application of a prior regulation to the period on or after the effective date of a new regulation.  Thus, the rule that the Veteran is entitled to the most favorable of the versions of a regulation that was revised during his appeal allows application of the prior versions of the applicable Diagnostic Codes at 38 C.F.R. § 4.118 to the period on or after the effective dates of the new regulations. 

Under the rating criteria in effect prior to October 23, 2008, Diagnostic Code 7800 provides that a skin disorder with one characteristic of disfigurement of the head, face, or neck is rated as 10 percent disabling.  38 C.F.R. § 4.118.  Note (1) to Diagnostic 7800 provides that the eight characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118 are: a scar five or more inches (13 or more cm.(centimeters)) in length; a scar at least one-quarter inch (0.6 cm.) wide at widest part; a scar in which the surface contour is elevated or depressed on palpation; a scar that is adherent to underlying tissue; the skin is shown to be hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); there is underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); or the skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  Id.

A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, warrants a 30 percent disability evaluation.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, warrants a 50 percent disability evaluation. A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, warrants an 80 percent disability evaluation.  Id.

Note (2) to Diagnostic Code 7800 provides that tissue loss of the auricle is to be rated under Diagnostic Code 6207 (loss of auricle), and anatomical loss of the eye under Diagnostic Code 6061 (anatomical loss of both eyes) or Diagnostic Code 6063 (anatomical loss of one eye), as appropriate.  Id.  Note (3) provides that unretouched color photographs are to be taken into consideration when rating under these criteria. 38 C.F.R. § 4.118, Diagnostic 7800 (prior to October 23, 2008). 

Under the rating criteria in effect prior to October 23, 2008, for Diagnostic Code 7801, a 10 percent rating is assigned for scars, other than head, face, or neck, that are deep or that cause limited motion and which cover an area exceeding 6 square inches (39 sq. cm); a 20 percent rating is assigned for scars, other than head, face, or neck, that are deep or that cause limited motion and which cover an area exceeding 12 square inches (77 sq. cm); a 30 percent rating is assigned for scars, other than head, face, or neck, that are deep or that cause limited motion and which cover an area exceeding 72 square inches (465 sq. cm); and, a 40 percent rating is assigned for scars, other than head, face, or neck which cover an area exceeding 144 square inches (929 sq. cm).  38 C.F.R. § 4.118.  

Under the rating criteria in effect prior to October 23, 2008, for Diagnostic Code 7802, a 10 percent rating is assigned for superficial scars other than head, face, or neck, the area of which covers 144 square inches (299 sq. cm) or greater.  Id.
Under the Diagnostic Code 7803 effective prior to October 23, 2008, a 10 percent evaluation is assigned for superficial unstable scars.  38 C.F.R. § 4.118.  Note (1) to Diagnostic Code 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7803. 

Under the former Diagnostic Code 7804, effective prior to October 23, 2008, a 10 percent evaluation is assigned for superficial scars that are painful on examination.  38 C.F.R. § 4.118.  Note (1) to Diagnostic Code 7804provides that a superficial scar is one not associated with underlying soft tissue damage.  Id.  Note (2) provides that a 10 percent rating will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable rating.  Id.  Diagnostic Code 7804 also directs the rater to review 38 C.F.R. § 4.68 (amputation rule).  Id.  

Also, under the rating criteria effective August 30, 2002 and prior to October 23, 2008, Diagnostic Code 7805 provides that other scars are to be rated on limitation of function of affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805. 

The revised rating criteria for Diagnostic Code 7800 (effective October 23, 2008) are similar to the rating criteria in effect prior to October 23, 2008, with the exception of two supplemental Notes.  38 C.F.R. § 4.118.  Indeed, Note (4) provides that disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, should be separately evaluated under the appropriate Diagnostic Code(s) and § 4.25 should be applied to combine the evaluation(s) with the evaluation assigned under this Diagnostic Code.  Id.  Note (5) provides that the characteristic(s) of disfigurement may be caused by one scar or by multiple scars and the characteristic(s) required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.  Id.  

Under the revised criteria effective October 23, 2008, Diagnostic Code 7801 provides a 10 percent rating for burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear, and the area of which covers at least 6 square inches but less than 12 square inches.  38 C.F.R. § 4.118.  A 20 percent rating is warranted for burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear, the area of which covers at least 12 square inches but less than 72 square inches.  Id.  A 30 percent rating is warranted for burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear, the area of which covers at least 72 square inches but less than 144 square inches.  Id.  A 40 percent rating is assigned for burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear, the area of which covers at least 144 square inches or greater.  Id.  

Under the revised rating criteria effective October 23, 2008, Diagnostic Code 7804 provides a 10 percent rating for one or two scars that are unstable or painful.  Id.  A 20 percent rating is warranted for three to four scars that are unstable or painful, and a 30 percent disability rating is assigned for five or more scars that are unstable or painful.  Id.  Note (1) states that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id.  Note (2) provides that if one or more scars are both unstable and painful, an additional 10 percent should be added to the evaluation based on the total number of unstable or painful scars.  Id.  Note (3) provides that scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this Diagnostic Code, when applicable.     

Revised Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800-7804 under an appropriate Diagnostic Code.  38 C.F.R. § 4.118, Diagnostic Code 7805. 

In determining whether the Veteran is entitled to a higher rating, the Board must consider whether an increased rating is warranted (1) under the criteria effective prior to October 23, 2008, and (2) under the criteria effective October 23, 2008 or any time on or after October 23, 2008.  The effective date of any rating assigned under the revised schedular criteria may not be earlier than the effective date of that change; the Board must apply only the earlier version of the regulation for the period prior to the effective date of change.  See VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110 (g) (where compensation is awarded pursuant to any Act or administrative issue, the effective date of such award or increase shall be fixed in accordance with the facts found but shall not be earlier than the effective date of the Act or administrative issue).

Diagnostic Code 5284 provides a 10 percent rating for moderate foot injuries.  38 C.F.R. § 4.71a.  A 20 percent rating is assigned for moderately severe foot injuries.  Id.  The maximum 30 percent rating is given for severe foot injuries.  Id.  

Words such as "moderate," "moderately severe" and "severe" are not defined in the VA Schedule for Rating Disabilities (Rating Schedule).  The Board observes that "moderate" is defined as "of average or medium quality, amount, scope, range, etc."   See Webster's New World Dictionary, Third College Edition (1988) 871.  Although the word "severe" is not defined in VA regulations, "severe" is generally defined as "of a great degree: serious."  See Webster's Ninth New Collegiate Dictionary (1990) 1078.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in an increased rating decision.

In July 2009, the Veteran was afforded a VA examination to determine the severity of residuals of excision of plantar warts of the right foot.  The Veteran reported constant painful callus of the plantar surface of the right foot.  He sought treatment for his condition 3 to 4 times per year.  The VA examiner indicated that there were no function or occupational limitations caused by the residuals of excision of plantar warts of the right foot.  The plantar surface of the right foot had a 9 millimeter and two 7 millimeter hyperkeratotic hard calluses.  They were treated with debridement and topical treatments that were neither corticosteroids nor immunosuppressive drugs.  The Veteran's most recent excision took place in June 2009.

In June 2012, the Veteran was afforded another VA examination to determine the severity of residuals of excision of plantar warts of the right foot.  The Veteran reported foot pain and plantar warts since service.  He indicated that his feet would swell and hurt.  The VA examiner diagnosed degenerative arthritis of the feet and plantar warts.  The pain was an 8 on a 10 point scale with 10 being the most painful most days.  He used Naproxen and Capsaicin cream on his feet.  The Veteran walked with a cane and orthopedic shoes.  There were no scars associated with the Veteran's condition.  The Veteran's chronic bilateral plantar warts with degenerative arthritis impacted his ability to run, climb stairs, walk, and stand.  The plantar warts also interfered with activities of daily living, such as chores and shopping.

In February 2016, the Veteran underwent his most recent VA examination.  The Veteran complained of extreme constant right foot pain, which impaired his ability to walk or stand because of the pain associated with weight bearing.  He had active plantar warts and calluses under the second, first, and fifth metatarsals that were tender to the light touch.  The VA examiner indicated that the Veteran's plantar warts of the right foot were moderately severe and required custom orthotic inserts.  There were large and very tender calluses under the first, third, and fifth metatarsals.  His foot pain contributed to functional loss.  There was excess fatigability, pain on movement, pain on weight bearing and non-weight bearing, disturbance of locomotion, interference with standing, and lack of endurance.  The condition did not interfere with his ability to obtain and maintain desk or office employment.

The Veterans treatment records contain numerous notations concern foot pain associated with plantar warts. 

The Veteran testified at his hearing that he self-treated his plantar warts, and that they were manifested by pain and discomfort. 

Effective February 26, 2016, the RO granted a 20 percent evaluation for the residuals of the Veteran's residuals of excision of plantar warts of the right foot, based upon the February 2016 VA examiner's conclusion that the plantar warts were productive of moderately severe injuries of the right foot.

Based upon the forgoing, the Board finds that the evidence is at least in equipoise as to whether the Veteran's plantar warts of the right foot have been productive of a moderately severe foot injury for the entire appeal period.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  The Veteran has consistently stated that his plantar warts cause pain and inhibit his ability to walk, stand, run, and climb.  These statements are reflected in the treatment records, VA examination histories, and hearing transcript.  The July 2009 and June 2012 VA examiner's failed to indicate the level of severity of the Veteran's foot injury in terms of moderate, moderately severe, or severe.  Additionally, the Veteran has walked with a cane and worn inserts for the entire appeal period.  Therefore, the Board finds that the Veteran is entitled to a 20 percent evaluation for the entire appeal period under 38 C.F.R. § 4.71a, Diagnostic Code 5284.  

However, the Veteran's disability is not manifested by a severe foot injury.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  Notably, the VA examiners have not found that the Veteran's foot injury is serious.  Additionally, the Veteran has been able to walk on his foot with the assistance of orthopedic inserts and a cane.  Therefore, the Board finds that a 30 percent evaluation is not warranted under Diagnostic Code 5284.  38 C.F.R. § 4.71a.

The Board has also considered whether a higher evaluation is warranted under the Diagnostic Codes pertinent to disabilities of the skin.

First, under the old criteria, the Board finds that Diagnostic Code 7800 is not applicable because there is simply no indication in the available medical evidence of record that the Veteran has burn scars or scarring, and/or disfigurement of any kind on his head, face, or neck.  38 C.F.R. § 4.71a.  With respect to Diagnostic Code 7801, there is nothing in the medical evidence to show that he has scars that cover an area exceeding 72 square inches to warrant a higher disability rating.  Id.  With respect to Diagnostic Codes 7802, 7803, and 7804, the Board notes that a 10 percent disability evaluation is the maximum schedular evaluation under these codes.  Id.  Under Diagnostic Code 7805, the evidence of record does not demonstrate that the warts have caused limitation of function of the right foot.  Id.  As such, application of any of these codes do not result in the assignment of a higher rating.  Id.  

Additionally, under the revised criteria, the Board finds that the Veteran is not entitled to a disability rating greater than 20 percent.  38 C.F.R. § 4.71a.  Under the revised rating criteria for Diagnostic Code 7800 (effective October 23, 2008), the Veteran's disability is not manifested by burn scars or scarring, and/or disfigurement of any kind on his head, face, or neck.  38 C.F.R. § 4.71a.  Under the revised Diagnostic Code 7801 (effective October 23, 2008), a 30 percent rating is warranted for burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear, the area of which covers at least 72 square inches but less than 144 square inches.  38 C.F.R. § 4.71a.  The March 2016 VA examiner noted that there were no scars associated with the Veteran's disability.  Further, the Veteran's warts do not cover an area of at least 72 square inches.  Under the revised Diagnostic Code 7804, a 30 percent rating is warranted for five or more scars that are unstable or painful.  Id.  The March 2016 VA examiner noted that there were no scars associated with the Veteran's disability.  

Therefore, the Board finds that the Veteran is entitled to a 20 percent evaluation, but no higher, for the entire appeal period under 38 C.F.R. § 4.71a, Diagnostic Code 5284.  

The Board acknowledges the Veteran's lay assertions in support of his claim.  The Veteran is competent to report his symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board concludes that the medical findings made upon examination are of greater probative value than the Veteran's allegations regarding the severity of his right foot disability as they were based on objective clinical findings and the VA examiners' expertise.

The Board has considered whether referral for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) (2016) is indicated.  Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation Service for a rating.
The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the schedular ratings for the service-connected disability are inadequate.  

This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

If the criteria reasonably describe a veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun, Id.  

Here, the rating criterion reasonably describe and assesses the Veteran's disability level and symptomatology.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder during the appeal period, as the criteria assesses the level of functional impairment attributable to the Veteran's symptoms.  The rating schedule fully contemplates all symptomatology and treatment associated with the right foot plantar warts.  

Significantly, there is no indication or argument that the applicable criteria are otherwise inadequate to rate the disability.   

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions.  However, this is not an exceptional circumstance.  

Thus, no basis for referring the case for an extraschedular consideration is presented in this case. 

Although the Veteran had a 100 percent schedular evaluation for posttraumatic stress disorder (PTSD), the Board is cognizant of VA's duty to maximize benefits.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  Relevant to this appeal, a claim for a total disability rating based upon individual unemployability (TDIU) may include the "inferred issue" of entitlement to special monthly compensation (SMC) even where the veteran has not expressly placed entitlement to SMC at issue.  Akles v. Derwinski, 1 Vet. App. 118, 121 (1991); see Buie v. Shinseki, 24 Vet. App. 242 (2010) (requiring VA to assess all of the claimant's disabilities to determine whether entitlement to SMC under 38 U.S.C.A. § 1114(s) is established whenever a veteran with a total disability rating is subsequently awarded service connection for any additional disability or disabilities even in the absence of an express claim for SMC).  SMC at the housebound rate is payable where a veteran has a single service-connected disability rated as 100 percent and:  (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or, (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  However, the SMC requirements cannot be met, as the Veteran's only other service-connected disability, residuals of excision of plantar warts, is assigned a 20 percent evaluation.  Id.


ORDER

Entitlement to a 20 percent evaluation, but no higher, is granted, for the entire appeal period, for residuals of excision of plantar warts of the right foot, subject to the regulations governing the payment of monetary benefits.


REMAND

The Veteran testified that his hepatitis C was caused by in-service risk factors, including unprotected sexual relations in Korea, vaccinations with jet guns, and exposure to the blood of other soldiers.  

In February 2016, the Veteran was afforded a VA examination to determine the nature and etiology of his hepatitis C.  The VA examiner opined that it was less likely than not that the Veteran's hepatitis C was caused by service.  He explained that there was no documentation in the medical record for a liver condition during active service.

In March 2016, VA obtained an addendum medical opinion regarding the etiology of the Veteran's hepatitis C.  The VA examiner stated that the Veteran left active service in August 1971, at which time his physical examination was found to be normal.  Hepatitis C has an incubation period of 15 to 150 days.  The VA examiner concluded that there should have been symptoms and clinical findings at most 5 months after separation from service.  The medical and military file revealed no evidence of clinical manifestations within 5 months of service.  The VA examiner summarized that none of the risk factors led to the development of hepatitis C.  

The Board finds that this VA opinion is inadequate.  The Veteran testified that he had experienced fatigue long before his formal hepatitis C diagnosis.  See Hearing Transcript, p. 20).  The VA examiner's conclusion is improperly predicated on a lack of documentation in the medical record.  See Buchannan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  He did not address the Veteran's competent assertion that he had longstanding chronic fatigue due to his hepatitis C.  Therefore, a remand is necessary to obtain an addendum medical opinion.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the March 2016 VA examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for an appropriate VA examination to ascertain the etiology of his currently diagnosed hepatitis C.

Based on a review of the record, the examiner should:

Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the currently hepatitis C is caused by in-service risk factors, including unprotected sexual relations in Korea, vaccinations with jet guns, and exposure to the blood of other soldiers.  Please discuss the Veteran's lay contentions that he suffered from chronic fatigue shortly after service before his formal hepatitis C diagnosis.

A complete rationale for any opinion expressed must be provided.

2.  After the above action has been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


